 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLong Beach Youth Center, Inc., a/k/a Long BeachYouth Home (formerly Trailback, Inc.) and Hospi-tal and Service Employees Union, Local 399,Service Employees International Union, AFL-CIO. Cases 21-CA-13639 and 21-RC-14169July 6, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn May 7, 1975, Hospital and Service EmployeesUnion, Local 399, Service Employees InternationalUnion, AFL-CIO, herein referred to as the Union,filed a petition for an election in Case 21-RC-14169.Shortly thereafter, on May 14, 1975, the Union fileda charge against Trailback, Inc. (now Long BeachYouth Center, Inc., a/k/a Long Beach YouthHome), herein referTed to as either Respondent orthe Employer, alleging various violations of the Act.A hearing was held on the issues raised by theUnion's election petition and, on November 19,1975, the Board directed an election in two appropri-ate units-Unit A and Unit B.' An election wasconducted in Unit A on December 19, 1975, and, asthe challenged ballots were sufficient in number toaffect the results of the election, the Board, on May7, 1976, issued a Supplemental Decision and Certifi-cation of Results of Election and Order DirectingHearing on the challenged ballots.2On May 20,1976, the Regional Director issued an order consoli-dating the representation case with the unfair laborpractice case and directed a hearing before anAdministrative Law Judge.The complaint, which issued April 9, 1976, allegesthat Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(1) of the Act. In its answer, Respondent admitssome of the allegations of the complaint but deniesthe commission of the alleged unfair labor practices.On September 24 and 28, 1976, the parties executeda stipulation of facts by which they waived a hearingbefore an Administrative Law Judge and the is-suance of an Administrative Law Judge's decision,' The Board's Decision and Direction of Elections is set out at 221NLRB 527 (1975).2 Not reported in bound volumes of Board decisions.3 After the complaint in this case issued, Trailback, Inc., underwentcorporate reorganization between on or about July 3. and November 17,1975, and became Long Beach Youth Center, Inc. At the same timeRespondent changed its function somewhat and became a children's youthhome providing board, care, and supervision for male adolescents. LongBeach Youth Center. Inc., though not named in the complaint, executed thestipulation of facts and the motion to transfer proceedings to the Board as aRespondent, and is but an alter ego of Trailback, Inc. Since it is clear thatboth Trailback, Inc., and Long Beach Youth Center, Inc., satisfy thejurisdictional requirements of the Act (see The Rhode Island Catholic OrphanAsylum, a/k/a St. Aloysius Home, 224 NLRB 1344 (1976), and Boys and230 NLRB No. 90and agreed to submit the case to the National LaborRelations Board for findings of fact, conclusions oflaw, and an order based upon a record consisting ofthe charges, the complaint and notice of hearing, theanswer, the stipulation of facts with exhibits attachedthereto, and the record in Case 21-RC-14169 ofwhich the Board may take judicial notice.On November 29, 1976, the Board accepted theparties' stipulation of facts and ordered that theproceedings be transferred to the Board, granting theparties time for the filing of briefs. Thereafter,General Counsel, the Union, and Respondent filedbriefs in support of their respective positions.Pursuant to the provisions of the Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the stipulation of facts, thebriefs, and the entire record in this proceeding, theBoard makes the following:FINDINGS OF FACT1. JURISDICTIONRespondent Long Beach Youth Center, Inc., a/k/aLong Beach Youth Home, is a California nonprofitcharitable corporation which until approximatelyOctober 1975 operated a nonprofit residential treat-ment facility for the care and treatment of emotional-ly disturbed adolescents with drug-related problems.As found by the Board in its decision at 221 NLRB527 (1975), Respondent has been at all times materialherein a health care institution within the meaning ofSection 2(14) of the Act. In the normal course of itsbusiness operations, Respondent derives annualgross revenues of approximately $420,000 fromagencies of the county of Los Angeles, California.We therefore find that Respondent is an employerengaged in commerce within the meaning of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.3Girls Aid Society of San Diego, Ltd., 224 NLRB 1614 (1976)), Long BeachYouth Center, Inc., will be named as Respondent in this proceeding.In finding that Respondent Long Beach Youth Center, Inc., meets theBoard's jurisdictional requirements, Member Murphy deems it unnecessaryto rely on the above cases, in which she dissented. Rather, she would assertjurisdiction over Respondent Long Beach on the ground that it is the alterego of Respondent Trailback, Inc., a health care institution, over which theBoard asserted jurisdiction in the underlying representation proceeding,reported at 221 NLRB 527. The fact that Respondent Trailback underwentcorporate reorganization after the unfair labor practice complaint hereinissued, and that it now operates Respondent Long Beach Youth Center,Inc., cannot and does not exculpate it from responsibility for unfair laborpractices committed prior to such reorganization and name change.648 LONG BEACH YOUTH HOMEII. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that Hospitaland Service Employees Union, Local 399, ServiceEmployees International Union, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsRespondent, at all times material herein, hasoperated a private, nonprofit, residential treatmentfacility whose function is the care and treatment ofemotionally disturbed adolescents with drug-relatedproblems. Respondent's treatment program consistsof providing 24-hour skilled nursing care andmedical, psychiatric, psychological, and social workservices for its residents. Among Respondent'semployees are nurses, maintenance personnel, andchild care counselors whose function is to act assurrogate parents for the residents and supervisetheir daily living situation.On April 30, 1975, employees David Eastland,Stephen Wolinski, and William Bartlett met atRespondent's premises and planned a work stop-page, commonly referred to as a "sick-in," in protestof working conditions at the Employer's facility.They discussed grievances they had with Respon-dent, including their desires for changes in thepersonnel policies to include additional fringe bene-fits for employees and adequate break periods, andmade plans to apply for membership in the Union.On May 1, 1975, at 7:15 a.m., all five child carecounselors scheduled for the morning shift called insick prior to the time they were to report for duty.During the ensuing 24-hour period, a total of 17employees4ceased to work concertedly to protestworking conditions. The Union was not responsiblefor, nor did it encourage, the work stoppage. Nonotice of the work stoppage was given to Respon-dent.Also on May 1, all of these 17 employees met todraw up a list of written demands for presentation toRespondent's board of directors. During this meet-ing, all 17 employees signed authorization cards forthe Union.On May 2, Theodore H. Hampton, Respondent'sprogram coordinator and a supervisor within themeaning of the Act, met with the employees and waspresented with the list of written demands. Thefollowing day, employees Heikkila, Bartlett, and4 These 17 employees were William F. Bartlett, Rodney Chaplin. BetsyChattaway, Lester Davenport, David C. Eastland, John W. Gogel. Jr.,Danny L. Harrison, Wayne E. Heikkila, Lonnie Henley. John E. Lalich, Jr.,Duane A. Leet, Arthur J. Moreau. Lawrence A. Motley, David Plouff, AlanSeaman, Dexter S. Umekubo, and Stephen H. Wolinsky.Eastland met with an administrative representativeof Respondent's board of directors, Harold Ward, todiscuss the proposed demands.Between May 5 and 11, 1975, the 17 employeesended their work stoppage and returned to Respon-dent's employ.5On May 9 and 11, 1975, however,Respondent sent telegrams to all of the 17 employeeswho had participated in the work stoppage tellingthem that their employment was terminated. Theemployees were terminated because they had ceasedworking on May 1, 1975, and had thereby (soRespondent stated) engaged in "child neglect andabandonment of duties in a health care facility."In a related development, Respondent, on or aboutMay 10, discharged Supervisor Hampton for hisparticipation in the work stoppage. Hampton had, onMay 7, attended a press conference with threeemployees and had stated that if Respondent did notnegotiate in good faith with the staff personnel hewas prepared to leave Respondent's employ. On May8, Hampton made a televised statement to the effectthat the removal of adolescents from Respondent'spremises appeared to him to have been deliberatelypromoted by Respondent in order to have an excuseto lay off the staff and avoid union negotiations.B. Positions of the PartiesGeneral Counsel and the Union contend thatRespondent's discharge of its 17 unrepresentedemployees for engaging in a concerted work stoppageviolated Section 8(a)(l) of the Act. General Counseland the Union also contend that Respondent'sdischarge of Supervisor Theodore H. Hampton forhis participation in the work stoppage violatedSection 8(aXl) of the Act.Respondent contends that the concerted workstoppage of May I was not protected activity becausethe 17 participating employees failed to give thenotice required by Section 8(g) of the Act and thattherefore its discharge of these employees did notviolate Section 8(a)(l) of the Act. Respondent alsoargues that its discharge of Supervisor Hampton wasnot violative of the Act.C. Analysis and ConclusionsThe stipulated facts clearly state that Respondentdischarged its 17 employees because they participat-ed in a concerted work stoppage in protest ofworking conditions. It has long been recognized thatparticipation in such concerted activity, even by5 Between May I and 21, the Los Angeles County Department of SocialServices and Probation transferred 24 of Respondent's 34 adolescentresidents away from Respondent's facility.649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunrepresented employees, is protected by Section 7of the Act.6Therefore, unless it can be shown thatSection 8(g) mandates a different conclusion, Re-spondent's discharge of the 17 employees violatedSection 8(a)(1) of the Act.Section 8(g) of the Act requires that "[a] labororganization before engaging in any strike, picketing,or other concerted refusal to work at any health careinstitution shall, not less than ten days prior to suchaction, notify the institution in writing...."Section 8(d) of the Act strengthens Section 8(g)'sprohibition by providing that any employee whoengages in a strike within the notice period specifiedby Section 8(g) loses his or her status as an employeeunder the Act (and therefore forfeits any protectionwhich the Act might bestow).Respondent argues that the notice requirements ofSection 8(g) were binding on its 17 employees, andthat, by failing to give notice, these employeessacrificed their protected status under the Act andcould be legitimately discharged. Respondent's two-pronged argument is that: (1) despite its literalwording, Section 8(g) applies to a work stoppage inwhich only unrepresented employees are involved;and (2) the 17 employees, at the time of theirconcerted work stoppage, constituted a labor organi-zation within the meaning of Section 2(5) of the Act.We disagree with Respondent on both counts.Recently, in Walker Methodist Residence andHealth Care Center, Inc. 7-a case roughly analogousto this one-the Board concluded that Section 8(g)does not apply to a work stoppage in which no labororganization is involved. Our reasoning there wasthat neither the legislative history nor policy consid-erations dictated departing from a literal interpreta-tion of Section 8(g). We adhere to our approach asfully set forth in that case and accordingly rejectRespondent's assertion that Section 8(g) applies tounrepresented employees.We likewise reject Respondent's contention thatthe 17 employees who participated in the workstoppage on May I constituted a labor organizationwithin the meaning of the Act. Although the 17employees met on May I to draw up a list of writtendemands for presentation to Respondent, there is noindication that these 17 employees formed them-selves into a group, or that they met at any othertime, or that they designated themselves or any intheir number as representatives for purposes ofdealing with Respondent concerning grievances,conditions of work, etc. The fact that, on May I, all17 signed authorization cards for the Union furnishesstrong evidence that these employees were merely inthe process of organizing and had not yet attained6 N.L.R.B. v. Washington Aluminum Company, Inc., 370 U.S. 9 (1962).? 227 NLRB 1630(1977).the status of a labor organization. By signingauthorization cards, the 17 employees signified theirintention of designating the Union, and no other, asthe organization whose purpose it would be to dealwith the Employer. Accordingly, we find that thisgroup of employees did not constitute a labororganization, and that by discharging the 17 employ-ees for engaging in concerted activity Respondentviolated Section 8(a)(1) of the Act.The stipulated facts show that Supervisor Hamptonwas discharged on May 9 "because the employeeshad ceased work on May 1." That work stoppagewas wholly economic in its inception and purposesand a fair reading of the record supports theconclusion that Hampton's discharge was morespecifically caused by his actions and statements insupport of the employees' economic strike and goals.There is no evidence that Hampton's discharge wasoccasioned by any activities on his part to protectemployees from employer unfair labor practices norcaused by any refusal on his part to infringe onemployees' statutory rights. Neither was Hampton'sdischarge a tactic resorted to by Respondent to coverup or to facilitate its taking unlawful action againstits employees. In short, Hampton was dischargedsolely for siding with the employees in their econom-ic dispute with the Respondent, but as he was asupervisor his engaging in, or sympathizing with,such concerted activities was not protected by theAct. Consequently, we find, his discharge was notunlawful.8IV. THE REPRESENTATION CASEOn December 19, 1975, pursuant to the Board'sDecision and Direction of Elections, an election bysecret ballot was conducted in the following appro-priate unit (Unit A):All maintenance assistants, maintenance supervi-sors, housekeepers, custodians, cooks, headcooks, a.m. supervisors, p.m. supervisors, nightsupervisors, wing directors, child care counselors,drug abuse project assistant and volunteer coordi-nator-activities directors employed by the Em-ployer at its facility located at 4151 FountainStreet, Long Beach, California; excluding allother employees, office clerical employees, guardsand supervisors as defined in the Act.Of the approximately 29 eligible voters, 26 castballots; 7 of which were cast against the Union. Theremaining 19 ballots were challenged-a numbersufficient to affect the results of the election. Theparties on February 12, 1976, stipulated that 2 of the8 Sibilio's Golden Grill, Inc.. 227 NLRB 1688 (1977).650 LONG BEACH YOUTH HOME19 ballots were cast by ineligible voters. The other 17challenged ballots were cast by the 17 dischargedemployees named above. The parties stipulated thatif the Board finds that these 17 employees wereunlawfully terminated the 17 employees are eligiblevoters and their challenged ballots should be openedand counted and the appropriate certification shouldissue. Since we have found that Respondent unlaw-fully discharged the 17 employees, we shall directthat their ballots be opened and counted and theappropriate certification be issued.REMEDYHaving found that Respondent discharged 17employees in violation of Section 8(a)(1) of the Act,we will direct Respondent to offer these employeesimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions without prejudice to theirseniority or other rights and privileges, and to makethem whole for any loss of earnings suffered byreason of their unlawful termination, by payment tothem of a sum of money equal to that which theynormally would have earned from the date of theirdischarge to the date of Respondent's offer ofreinstatement, less net earnings during such period,with backpay computed on a quarterly basis in themanner established by the Board in F. W. WoolworthCompany, 90 NLRB 289 (1950). Backpay shall carryinterest at the rate of 6 percent per annum as setforth in Isis Plumbing & Heating Co., 138 NLRB 716(1962).We shall also direct the Regional Director forRegion 21 to open and count the challenged ballotsof these 17 employees and to issue the appropriatecertification.CONCLUSIONS OF LAW1. Respondent Long Beach Youth Center, Inc.,a/k/a Long Beach Youth Home (formerly Trailback,Inc.), is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and hasbeen at all pertinent times a health care institutionwithin the meaning of Section 2(14) of the Act.2. Hospital and Service Employees Union, Local399, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All maintenance assistants, maintenance su-pervisors, housekeepers, custodians, cooks, headcooks, a.m. supervisors, p.m. supervisors, nightsupervisors, wing directors, child care counselors,drug abuse project assistant and volunteer coordina-tor-activities directors employed by Respondent atits facility located at 4151 Fountain Street, LongBeach, California; excluding all other employees,office clerical employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. By discharging William F. Bartlett, RodneyChaplin, Betsy Chattaway, Lester Davenport, DavidC. Eastland, John W. Gogel, Jr., Danny L. Harrison,Wayne E. Heikkila, Lonnie Henley, John E. Lalich,Jr., Duane A. Leet, Arthur J. Moreau, Lawrence A.Motley, David Plouff, Alan Seaman, Dexter S.Umekubo, and Stephen H. Wolinsky, on May 9 andMay 11, 1975, for participating in a concerted workstoppage in protest of working conditions, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(l) of theAct.5. By discharging Supervisor Theodore H. Hamp-ton for assisting the employees in their workstoppage, Respondent did not violate Section 8(a)(1)of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and 2(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Long Beach Youth Center, Inc., a/k/a Long BeachYouth Home (formerly Trailback, Inc), Long Beach,California, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Discharging its employees for engaging in aconcerted work stoppage in protest of workingconditions.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action:(a) Offer William F. Bartlett, Rodney Chaplin,Betsy Chattaway, Lester Davenport, David C.Eastland, John W. Gogel, Jr., Danny L. Harrison,Wayne E. Heikkila, Lonnie Henley, John E. Lalich,Jr., Duane A. Leet, Arthur J. Moreau, Lawrence A.Motley, David Plouff, Alan Seaman, Dexter S.Umekubo, and Stephen H. Wolinsky immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges.(b) Make the 17 above-named employees whole forany loss of earnings they may have suffered byreason of their unlawful discharges, in the manner set651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth in the section of this Decision entitled "Reme-dy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Long Beach, California, place ofbusiness copies of the attached notice marked"Appendix."9Copies of said notice, on formsprovided by the Regional Director for Region 21,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of Section8(a)(1) of the Act not specifically found herein.IT IS ALSO FURTHER ORDERED that the challenges tothe ballots of the above-named 17 employees in theelection in Unit A held on December 19, 1975, inCase 21-RC-14169 be, and they hereby are, over-ruled, and that the challenges to the other 2 ballotsbe, and they hereby are, sustained.IT IS FURTHER ORDERED that Case 21-RC-14169be, and it hereby is, remanded to the RegionalDirector for Region 21 for the purpose of openingand counting the challenged ballots of the above-named 17 employees, serving on the parties a revisedtally of ballots, and issuing the appropriate certifica-tion.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our employees forengaging in a concerted work stoppage in protestof working conditions.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights under Section 7 of the Act.WE WILL offer William F. Bartlett, RodneyChaplin, Betsy Chattaway, Lester Davenport,David C. Eastland, John W. Gogel, Jr., Danny L.Harrison, Wayne E. Heikkila, Lonnie Henley,John E. Lalich, Jr., Duane A. Leet, Arthur J.Moreau, Lawrence A. Motley, David Plouff, AlanSeaman, Dexter S. Umekebo, and Stephen H.Wolinsky immediate and full reinstatement totheir former jobs, or if those jobs no longer exist,to substantially equivalent positions, and WEWILL make them whole for any loss of earningsthey may have suffered by reason of theirunlawful discharge, with interest at 6 percent perannum.LONG BEACH YOUTHCENTER, INC., A/K/ALONG BEACH YOUTHHOME (FORMERLYTRAILBACK, INC.)652